Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Law Offices Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, Pennsylvania 19103-7098 (215) 564-8000 1933 Act Rule 497(j) 1933 Act File No. 333-104218 1940 Act File No. 811-21328 Direct Dial: (215) 564-8048 May 5, 2008 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: SMA Relationship Trust (the Registrant) SEC File Nos. 333-104218 and 811 - 21328 Rule 497(j) filing Dear Sir or Madam: On behalf of the Registrant, pursuant to Rule 497(j) under Section 6 of the Securities Act of 1933, as amended, this letter serves as certification that the form of Prospectus and Statements of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those contained in Post-Effective Amendment No. 14/16 filed electronically with the U.S. Securities and Exchange Commission on April 29, 2008. Please direct any questions or comments relating to this certification to me at the above phone number. Very truly yours, /s/ Jana L. Cresswell Jana L. Cresswell
